Citation Nr: 0902056	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 until March 
1988 and subsequent service with the Air National Guard of 
Arkansas from September 1989 until February 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board previously considered this appeal in March 2006, 
September 2006 and April 2008 and remanded the claim for 
additional development.  The Board notes that not all of the 
requested development was completed prior to return of the 
claims file to the Board for appellate consideration. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO with remand directives is 
neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  As will be discussed in detail below, however, 
a fourth remand for completion of this development is no 
longer necessary due to new evidence submitted by the veteran 
during the pendency of the appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The appeal initially included a claim for service connection 
for tinnitus.  In the April 2008 decision, however, the Board 
granted service connection for tinnitus.  The RO implemented 
this grant of benefits in a May 2008 rating decision.  
Because the veteran has not filed a notice of disagreement 
pertaining to this rating determination, this issue is not 
before the Board for appellate review. See 38 U.S.C.A. 
§ 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995)(Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA).


FINDING OF FACT

Bilateral sensorineural hearing loss was not manifested 
during service and is not causally or etiologically related 
to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2003, May 2003, July 2003 
September 2006 and June 2008 that fully addressed all notice 
elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that it previously remanded the claim to 
obtain underlying audiometric findings for two separate VA 
audiological consultations and to have all graphical 
audiograms converted to a numerical form.  The RO did not 
complete these directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Although a remand by the Board confers on the 
veteran the right to compliance with the remand orders, under 
the circumstances of this case a fourth remand would serve no 
useful purpose.  Specifically, the purpose of these 
directives was to ascertain whether or not the veteran had 
hearing thresholds consistent with a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Significantly, the veteran 
submitted records from a private physician dated in September 
2007 which included an interpretation of the graphical 
audiogram and demonstrated a current hearing loss disability.  
Therefore, remanding the claim another time to obtain the 
audiological findings to demonstrate hearing loss would no 
longer be of assistance in this matter and only result in 
further delay of adjudication.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and lay statements in support of his claim.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for hearing loss.  
Specifically, the veteran alleges his hearing loss is a 
result to exposure of noise from aircraft during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The Board observes that, with 
respect to the veteran's Air National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training (ACDUTRA), or for disability resulting from injury 
during inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2008).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full-
time duty in the National Guard. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
duty performed by a member of the National Guard of any state 
(other than full- time duty). 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of active 
duty for training while weekend drills are inactive duty.  
Presumptive provisions do not apply to active duty for 
training or inactive duty for training. Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

Although the most recent July 2008 VA examination did not 
reflect auditory thresholds sufficient to warrant a hearing 
loss disability under 38 C.F.R. § 3.385, a private medical 
record dated in September 2007 reflected a finding of 40 
decibels in the 1000 hertz threshold bilaterally.  The United 
States Court of Appeals for Veterans Claims (Court) recently 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative. 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the 
veteran meets the criteria of 38 C.F.R. § 3.385 and therefore 
has a current hearing loss disability.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records for the veteran's active service do 
not reflect complaints of hearing loss or a diagnosis of 
hearing loss.  For example, a July 1985 PULHES profile rated 
the veteran's hearing as a 1, or at a high level of medical 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)].  
Additionally, a May 1988 report of medical history completed 
in connection with the veteran's enlistment in the National 
Guard, and approximately 2 months after the veteran's 
separation from active duty, indicated the veteran denied use 
of hearing aids and denied a history of ear trouble or 
hearing loss.  Similarly, the May 1988 examination described 
the ears as normal and reflected hearing of 15 decibels or 
less in all frequencies bilaterally.  

The veteran, however, contends his hearing loss is a result 
to exposure to noise during service. Although there is no 
evidence the veteran served in combat, the veteran is 
competent to describe noises he heard during service.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, an undated audiogram 
appears to have findings around 40 decibels between the 500 
hertz and 1000 hertz frequencies and between the 1000 and 
2000 hertz frequencies of the left ear.    

Subsequent treatment records from the veteran's service in 
the National Guard (i.e. periods of ACDUTRA) fail to reflect 
any treatment or diagnosis of hearing loss.  In fact, the 
only record that noted any abnormal hearing was an April 1997 
examination which noted a finding of 35 decibels at the 6000 
hertz level in the right ear.  Significantly, later records 
failed to reflect hearing loss.  For example, the July 2000 
PULHES profiles noted the assignment of 1 for hearing, noting 
a high level of medical fitness.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  Additionally, the veteran denied 
a history of using hearing aids and denied any history of 
hearing loss on the November 2000 report of medical history.  

What is missing is competent medical evidence of a nexus 
between the current hearing loss and the noise and notations 
of decreased hearing in service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran underwent a VA examination in January 2007 to 
assess whether he had a disability and provide an opinion as 
to whether there was a relationship to service.  The veteran 
complained of bilateral progressive hearing loss and 
described noise exposure from aircraft during service and 
subsequently during his service in the National Guard.  The 
examiner concluded the veteran had complaints of impaired 
hearing and indicated that audiometric testing was unreliable 
and as such did not express an opinion as to the etiology of 
the hearing loss. A February 2007 addendum to the examination 
noted the examiner reviewed the claims file and found no 
evidence of chronic hearing loss which was incurred during 
any period of active duty service.  However, the examiner 
further noted that no opinion could be provided without 
resort to speculation since the veteran's audiometric results 
were inconsistent and not valid for rating purposes.  

The veteran submitted a September 2007 private medical record 
which reflected complaints of decreased hearing.  The veteran 
described a 17 year history of military noise exposure from 
equipment and denied a history of ear trouble.  A note on the 
audiogram related the shape of the loss would suggest a 
possible familial component but that the impact of noise as a 
factor for high frequency change could not be ruled out.  In 
the September 2007 letter the physician related the veteran's 
reported history and concluded the veteran had hearing loss 
according to American Medical Association guidelines.  The 
physician clarified that it would help to compare old 
audiograms to determine when the hearing loss occurred.  

The veteran underwent another VA examination in July 2008.  
The examiner reviewed the claims file, considered the 
veteran's complaints and concluded the hearing was 
essentially within normal limits bilaterally.  The examiner 
related that the veteran had completely normal audiometric 
thresholds throughout his military service from 1984 
until1988.  Additional testing during his Air Force National 
Guard service reflected mostly normal findings with the 
exception of a May 1997 examination that recorded a 35 
decibel hearing loss at the 6000 hertz threshold in the right 
ear.  The examiner indicated that based upon review of the 
claims file he was unable to substantiate that hearing loss 
was noted during any period of active duty service.  The 
examiner explained the only decibel loss noted was in 1997, 
approximately 8 years subsequent to separation from service 
and occurred when the veteran was working as a civilian in 
the Air Force National Guard.  Based on the record, the 
examiner found absolutely no evidence that hearing loss was 
incurred during any period of active duty service.  
Therefore, the examiner concluded it was less likely than not 
that the current loss of auditory acuity would be related to 
military service.  

The veteran also submitted lay statements from J.C.T., his 
roommate in service, M.K., the veteran's mother, and K.G., 
the veteran's spouse.  Mr. T. explained he was aware the 
veteran had hearing trouble during service and clarified the 
veteran constantly complained of ringing of the ears.  He 
further noted he could personally testify as to the noise 
exposure the veteran experienced in service.  Mrs. K. related 
that she first noticed her son's hearing problems upon his 
return in 1986.  The veteran complained of ringing in the 
ears but did not seek medical attention.  K.G. explained the 
veteran had issues with his hearing since they met in 1986.  
She explained his hearing worsened over the years and the 
veteran often did not hear her or the children unless he was 
facing them. He requires the volume on the television to be 
loud in order to understand it and was unaware of how loud he 
speaks until he is told. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case the most probative evidence is the July 
2008 VA examination.  Specifically, the examiner reviewed all 
the evidence of record, including the lay statements and the 
September 2007 private record which related the hearing loss 
to service.  More significantly, the examiner provided a 
detailed rationale explaining his opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While the private physician indicated he could not rule out 
noise exposure as a cause of the hearing loss, it is 
significant that he did definitively indicate that the noise 
exposure during service was the cause of the hearing loss.  
It has been observed that statements from doctors which are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran held to be speculative); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  
Thus, the medical opinion to the effect that it is possible 
that there is some connection between the veteran's hearing 
loss and noise during service is therefore not probative.

Furthermore, the private physician provided little rationale 
for his findings. See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Rather, the physician appears to have relied on the 
veteran's reported history and in fact indicated that 
reviewing prior audiograms could help him determine the date 
of onset.  The law provides that the transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Nor is there any evidence of continuity of symptomatology.  
The first indication of hearing loss after the veteran's 
separation for active service was dated in April 1997, 
approximately 9 years after the veteran's separation from 
service.  Furthermore, after the April 1997 notation of 
hearing loss, the next complaint of hearing loss was not for 
another 2 years until April 1999.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also demonstrates the 
hearing loss did not manifest to a compensable degree within 
one year of the veteran's separation from active service. As 
such, service connection pursuant to 38 U.S.C.A. §§ 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.  See 
Biggins v. Derwinski 1 Vet. App. 474.

As such, the only evidence of a nexus is the veteran's own 
testimony and the lay testimony of his spouse, roommate and 
mother.  While the veteran, his spouse, mother and friend may 
posit that the veteran's hearing loss is attributable to 
military service, they are not shown to have the requisite 
competence to render such an opinion - especially one 
involving the evaluation of numeric test data resulting from 
clinical testing and applied to VA's regulations. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Cromley v. 
Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


